DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 6-7, filed 5/2/2022, with respect to claims 1, 4, 7 and 11 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 2/2/2022.
3.	Applicant's amendment filed on 5/2/2022 and 5/23/2022 have been considered and entered for the record.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	This application is in condition for allowance except for the presence of claims 8-10 directed to invention non-elected without traverse.  Accordingly, claims 8-10 have been cancelled.

Reasons for Allowance
6.	Claims 1, 4, 7 and 11 are allowed and have been re-numbered 1-4.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a fuel cell module comprising; a cell stack body including a plurality of power generation cells stacked together, and a case body containing the cell stack body, wherein the case body comprises a stack case containing the cell stack body, an auxiliary device case joined to the stack case and containing a fuel cell auxiliary device, and a plurality of connectors configured to mount the case body into a fuel cell vehicle, the case body has a substantially rectangular parallelepiped shape including a first side surface defined by a side panel of the stack case and perpendicular to the stacking direction of the cell stack body, a second side surface defined by the auxiliary device case and perpendicular to the stacking direction of the cell stack body, a third side surface and a fourth side surface defined by surfaces of the stack case and the auxiliary device case that are parallel to the stacking direction of the cell stack body, and a bottom surface and an upper surface defined by surfaces of the stack case and the auxiliary device case that are parallel to the stacking direction of the cell stack body; and the plurality of connectors comprise: a first connector and a seventh connector formed on the first side surface of the case body and aligned with each other in a direction perpendicular to the third side surface with a space therebetween, a second connector and an eighth connector formed on the second side surface of the auxiliary device case and aligned with each other in the direction perpendicular to the third side surface with a space therebetween, and a third connect, a fourth connector, a fifth connector, and a sixth connector formed on the bottom surface of the stack case, the third connector and the fifth connector being arranged side by side along a long side of the bottom surface adjacent to the third side surface, and the fourth connector and the sixth connector being arranged side by side along the long side, wherein at least two of the first to eighth connectors form a first connector group configured to be used for mounting the fuel cell module into a first fuel cell vehicle in a manner that a stacking direction of the cell stack body is aligned with a vehicle width direction as a first direction, wherein at least two of the first to eighth connectors form a second connector group configured to be used for mounting the fuel cell module into a second fuel cell vehicle in a manner that the stacking direction of the cell stack body is aligned with a vehicle front-rear direction as a second direction, and wherein at least one of the first to eighth connectors is included in both the first connector group and the second connector group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723